1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ALBUQUERQUE HOME LOANS, LLC,
 8 a New Mexico limited liability company,

 9          Plaintiff/Counterdefendant/Appellee,

10 v.                                                                                   No. 30,418

11 BUSTOS, LLC, a New Mexico limited
12 liability company, and

13          Defendant/Counterclaimant/Cross-Claimant/Appellant,

14 and

15 MICHAEL BENNETT, trustee of the
16 Bennett Living Trust,

17          Defendant/Counterclaimant/Cross-Defendant/Appellee,

18 and

19 JANE DOE, true name unknown, spouse of former
20 defendant Owyhee Allen, JOHN DOE and JANE DOE 1,
21 true names unknown, tenants, occupiers, or possessors,

22          Defendants.

23 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
24 Valerie Mackie Huling, District Judge

25 Robert S. Simon
 1 Albuquerque, NM

 2   for Appellees Albuquerque Home Loans, L.L.C.
 3   and Michael Bennett
 4   Joseph L. Wernitz
 5   Albuquerque, NM

 6 for Appellant Bustos, L.L.C.



 7                           MEMORANDUM OPINION

 8 CASTILLO, Judge.

 9        Summary affirmance was proposed for the reasons stated in the notice of

10 proposed disposition. No memorandum opposing summary affirmance has been filed,

11 and the time for doing so has expired.

12        AFFIRMED.

13        IT IS SO ORDERED.


14                                          ___________________________________
15                                          CELIA FOY CASTILLO, Judge

16 WE CONCUR:



17 __________________________________
18 CYNTHIA A. FRY, Chief Judge




                                              2
1 __________________________________
2 JAMES J. WECHSLER, Judge




                                  3